Opinion by
Judge Blatt,
The appellant, Lawrence D. Shields, was denied unemployment compensation benefits initially by the Bureau of Employment Security and by the referee and on appeal by the Unemployment Compensation Appeal Board because (1) the termination of his employment was caused by his own wilful misconduct, (2) he was not able and available for work, and (3) he failed to comply with the absence reporting requirements. The findings of fact which are supported by substantial evidence indicate that the appellant was discharged as the result of his numerous absences due to alcoholism, that he was later hospitalized for treatment of his alcoholism and that he subsequently failed to report to the employment office as required. These findings as a matter of law support the denial of unemployment compensation benefits. Mooney v. Unemployment Compensation Board of Review, 39 Pa. Commonwealth Ct. 404, 395 A.2d 675 (1978); Unemployment Compensation Board of Review v. Sanchez, 21 Pa. Commonwealth Ct. 353, 346 A.2d 390 (1975); *503Janick v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth. Ct. 441, 383 A.2d 973 (1978). The Board’s denial of benefits must therefore be affirmed.
Order
And Now, this 2nd day of January, 1979, the orders of the Unemployment Compensation Appeal Board in the above-captioned matters are hereby affirmed.